Citation Nr: 1509261	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), in excess of 50 percent from August 16, 2011 and 70 percent from January 6, 2014.


REPRESENTATION

Veteran represented by:	Andrew B. Fain


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  Service in the Republic of Vietnam and recipient of the Combat Infantryman Badge is reflected in the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In an October 2013 Board decision, the claim was remanded for further evidentiary development.  


FINDINGS OF FACT

Throughout the entire claim period, the Veteran's PTSD has been manifested by near continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; irritability; panic attacks; difficulty in adapting to stressful circumstances; suicidal ideation; and the inability to establish and maintain effective relationships.  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place were not shown.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met from August 16, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Here, however, the Veteran's claim for an increased initial rating for his service-connected PTSD is a "downstream" issue in that it arose from an initial grant of service connection for this disability.  Prior to the November 2011 rating decision, the RO issued a letter in September 2011 that advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.
Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Also, the agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs) and post-service treatment records, and secured two examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

VA examinations with respect to the PTSD claim on appeal were obtained in September 2011 and January 2014.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Moreover, insofar as the Veteran was afforded an adequate VA examination in 2014 and updated VA treatment records have been secured, substantial compliance with the Board's Remand directives is demonstrated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 50 percent evaluation for his service-connected PTSD from August 16, 2011, the date of claim, and a 70 percent evaluation from January 6, 2014, the date of the most recent VA examination.  As will be detailed below, the Board herein finds that a 70 percent disability rating, but no higher, is warranted for the entire period under consideration.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 50 to 65 as determined by the September 2011 and January 2014 VA examiners.  These scores are indicative of mild to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 70 percent disability rating is warranted under the schedular criteria for the entire period under consideration.
Here, the Veteran was afforded a VA examination as to his PTSD claim in September 2011.  His reported that he is twice divorced with episodes of physical violence in his marriages.  He indicated that he has several siblings with whom he "used to argue and fuss, but he says that they have made peace and settled down.  They get along well now."  He stated that "[h]e used to have some buddies at work, but they have all gone their separate ways and . . . he has no real close friends at this point."  The Veteran reported that he attends church; this is his main social event.  He worked at a plant for ten to twelve years until it shut down and then he worked in a university maintenance department.  He worked there until 1987; he retired due to physical illness.  The Veteran reported that he never missed work due to his psychological symptoms.  However, he stated that, at work, his "main problem was dealing with people and he always felt that he was being mistreated."  He denies any problems with his actual performance on the job.  The Veteran endorsed a history of violence due to alcoholism; however, he denied any recent physical aggression.  He reported recurrent distressing dreams of his in-service trauma.  He exhibited avoidance symptoms and feelings of detachment or estrangement from others.  He displayed an inability to remember an important aspect of his trauma.  He reported difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; exaggerated startle response; depressed mood; anxiety; suspiciousness; chronic sleep impairment; and mild memory loss.  The examiner indicated that the Veteran had both difficulty in establishing and maintaining effective work and social relationships, as well as, an inability to establish and maintain effective relationships.  The examiner noted that the Veteran "spends time helping his family, going for walks, but he has to take a lot of breaks when he does."  The Veteran watches television and does not do much else with his time.  The examiner noted that the Veteran's affect was "somewhat blunted" and he does "show psychomotor slowing and reports general fatigue related to his health problems."  The Veteran reported a mild decline in concentration over the last couple of years.  He indicated that he had trouble with short-term memory and experienced social detachment.  The examiner further noted that the Veteran "does have a history of anger problems, which is mainly manifested in terms of angry mood or irritability at present, but he does have a history of physical aggression and rages.  These were usually brought on by heavy drinking spells and mostly in the context of his marriages."  The examiner concluded that since the Veteran stopped drinking, "[h]e is less prone to actual violence, but does continue to have angry moods."  Notably, the examiner additionally reported that the Veteran did seem to minimize his problems and required prompting when reporting his psychological symptomatology.  A GAF of 65 was assigned.

In his November 2011 notice of disagreement (NOD), the Veteran, through his representative, reported that he had no friends or family due to his lack of trust and irritability.  He stated that he had a troubled work history due to his PTSD symptoms.  He also indicated that he has had suicidal and homicidal thoughts for many years and does not like Vietnamese people.  In the October 2012 VA Form 9, the Veteran, through is representative, additionally endorsed neglect of personal hygiene and appearance, as well as, periods of unprovoked irritability.
The Veteran was afforded another VA examination in January 2014 at which time the examiner determined that he exhibited occupational and social impairment with reduced reliability and productivity.  The Veteran indicated that he does funeral driving on the weekends, but is alone most of the time.  He stated that he communicates with his son and step-daughter every few months.  He speaks to another step-daughter ever few days and his surviving sister calls every week.  He occasionally talks to both of his ex-wives, but stopped seeing a lady friend.  The Veteran spends "most of his time home alone and gets lonesome and wishes it was all over."  He reads the Bible and goes to church twice a week as an usher, but sits in the back and does not socialize.  The Veteran reported that he cannot stand anyone being directly behind him.  He endorsed chronic sleep impairment with awakenings every two hours.  He also reported dissociative reactions (flashbacks); avoidance; a persistent negative emotional state; feelings of detachment or estrangement from others; problems with concentration; sleep disturbance; depressed mood; anxiety; suspiciousness; and near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment.  He reported mild memory loss such as forgetting names, directions or recent events.  He also endorsed "impairment of short and long term memory for example retention of only highly learned material, while forgetting to complete tasks."  The Veteran exhibited a flattened affect, impaired abstract thinking, and disturbance of motivation and mood.  The examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work-like setting; and an inability to establish and maintain effective relationships.  The Veteran also endorsed suicidal ideation.  The examiner noted that the Veteran misunderstood questions at times and "reported near continuous likely symptoms of panic" including chest pain, tingling of arms, tight muscles, back pain, hot flashes/cold chills.  The examiner assigned a GAF of 50.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned).  In determining whether the Veteran meets the schedular criteria contained in DC 9411 for the assignment of a 70 percent disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

With regard to the Veteran's PTSD, the Board concludes that an initial rating of 70 percent, but no higher, is warranted throughout the entire appeal period.  In this regard, the Board acknowledges that the GAF scores assigned to this disability throughout the appeal period have reflected various levels of impairment-from mild to serious.  However, it is the symptoms specifically noted at the Veteran's statements and VA examinations conducted that are of the utmost significance.

In this regard, the Board finds that the symptomatology associated with the Veteran's service-connected PTSD supports the assignment of a 70 percent rating from the date of claim, because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control with periods of unprovoked irritability; suicidal ideation; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been consistently endorsed by the Veteran and the VA examiners.  The Board has thoroughly reviewed the record and finds that the medical evidence shows that the Veteran's PTSD symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation from the date of claim.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that a higher rating of 70 percent, but no higher, is warranted based on the Veteran's manifested PTSD symptomatology from the date of claim.  See 38 C.F.R. § 4.3 (2014).

It is undisputed that the Veteran's service-connected PTSD symptomatology is productive of serious occupational and social impairment.  However, total occupational and social impairment has not been shown.  Specifically, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Although the Veteran reported a history of suicidal and homicidal ideation, as well as unprovoked irritability, the evidence of record does not support a finding that such symptomatology rises to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  Moreover, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of claim.  Further, although the Veteran has short and long term memory impairment, there is no evidence that his symptoms rose to the level of memory loss for names of close relatives, own occupation or name as is indicative of a 100 percent disability rating.

The Board recognizes that the Veteran has not been employed.  However, the evidence of record does not show that his PTSD has caused total occupational impairment.  Critically, the Veteran previously reported that he stopped working as a result of his physical impairment.  See VA examination report dated April 2011.  No medical professional has provided any opinion indicating that the Veteran's PTSD alone has caused total occupational and social impairment.  Accordingly, in this case, the symptoms shown in the VA examinations do not equate to the symptoms contemplated for a 100 percent rating at any time during the appeal period.

In sum, the extent and severity of the Veteran's symptoms are suggestive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra; Vazquez-Claudio, supra.  More severe symptomatology has not been shown.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD warranted a 70 percent evaluation, but no higher, throughout the entire appeal period.

The Board additionally finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's PTSD symptomatology as described above.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his psychological symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by this service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Although the Veteran has submitted evidence as to his psychiatric symptomatology, and made assertions of entitlement to a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, solely as a result of his service-connected PTSD.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted from August 16, 2011.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


